Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 1 of 11 Page ID #:151




          EXHIBIT F
               Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 2 of 11 Page ID #:152




                                                 Claim Chart: US 9,705,344
         Claim Elements                                           Poké Ball Plus Charge Stand
 15 [preamble]. A video game      Poké Ball Plus Charge Stand (“Poké Ball Stand”) is a charging system for charging a video
 controller charging system for   game controller having a power input port.
 charging video game controller
 having a power input port, the
 video game controller charging
 system comprising:




                                                               1
114301230.1
                Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 3 of 11 Page ID #:153




                                https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=1619733410&sr
                                =8-1




                                                                            video game controller
                                                                            having a power input port

                                https://www.youtube.com/watch?v=cxMRfnMZY4g (2:04)

 [a] at least one adapter       Poké Ball Stand includes at least one adapter.
 comprising:

                                                              2
114301230.1
               Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 4 of 11 Page ID #:154




                                                                                         adapter

                               https://www.youtube.com/watch?v=cxMRfnMZY4g (1:33)

 [b] a body;                   Poké Ball Stand includes the adapter comprising a body.




                                                            3
114301230.1
                Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 5 of 11 Page ID #:155




                                                                        adapter comprising
                                                                         a body


                                      https://www.youtube.com/watch?v=cxMRfnMZY4g (1:33)


 [c] a connector fixed to the body    Poké Ball Stand includes the adapter comprising a connector fixed to the body and configured to
 and configured to removably and      removably and electrically couple the adapter to the power input port of the video game
 electrically couple the adapter to   controller, thereby mechanically mounting the body of the adapter to the video game controller
 the power input port of the video    via the power input port.
 game controller, thereby
 mechanically mounting the body
 of the adapter to the video game
 controller via the power input
 port; and




                                                                   4
114301230.1
              Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 6 of 11 Page ID #:156




                                                               adapter comprising
                                                               a connector
                              https://www.youtube.com/watch?v=cxMRfnMZY4g (1:33)




                                                                        the power input port of
                                                                        the video game controller




                                                         5
114301230.1
                 Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 7 of 11 Page ID #:157




                                    https://www.youtube.com/watch?v=cxMRfnMZY4g (2:04)




                                    https://www.youtube.com/watch?v=cxMRfnMZY4g (2:34)

 [d] at least one electrical lead   Poké Ball Stand includes the adapter comprising at least one electrical lead electrically coupled
 electrically coupled to the        to the connector via the body.
 connector via the body; and




                                                                  6
114301230.1
               Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 8 of 11 Page ID #:158




                                                                                  electrical lead




 [e] a base comprising:             Poké Ball Stand includes a base.




                                                                        base

 [f] a power input for connection   The base further includes a power input (e.g., USB port) for connection to a power supply.
 to a power supply; and




                                                                 7
114301230.1
                Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 9 of 11 Page ID #:159




                                https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=16197
                                33410&sr=8-1




 [g] at least one docking bay   Poké Ball Stand includes at least one docking bay defining a recess of a shape configured to
 defining a recess of a shape   mate with the adapter body and including at least one electrical contact electrically coupled to

                                                              8
114301230.1
                Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 10 of 11 Page ID #:160




 configured to mate with the           the power input and configured to electrically contact the at least one electrical lead of the
 adapter body and including at         adapter when the adapter body and recess are mated with one another.
 least one electrical contact
 electrically coupled to the power
 input and configured to
 electrically contact the at least
 one electrical lead of the adapter
 when the adapter body and
 recess are mated with one
 another,

                                           recess           electrical contact                docking bay

                                       https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                                       switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=16197
                                       33410&sr=8-1

 [h] wherein the at least one          The adapter includes a plurality of electrical leads
 adapter includes a plurality of
 electrical leads and the at least
 one docking bay includes a
 corresponding plurality of
 electrical contacts, wherein the
 at least one adapter is of a shape
 that generally coincides with the                                                     electrical leads
 shape of the recess of the at least
 one docking bay such that her
 the adapter is mated with the
 recess, the plurality of electrical
 contacts aligns with and
 electrically contacts the
                                       The docking bay includes a corresponding plurality of electrical contacts, wherein the at least
                                       one adapter is of a shape that generally coincides with the shape of the recess of the at least one

                                                                      9
114301230.1
               Case 2:21-cv-04796-SB-AGR Document 1-6 Filed 06/11/21 Page 11 of 11 Page ID #:161




 corresponding plurality of    docking bay such that the adapter is mated with the recess, the plurality of electrical contacts
 electrical leads.             aligns with and electrically contacts the corresponding plurality of electrical leads




                                   recess          electrical contacts            docking bay

                               https://www.amazon.com/Charge-Officially-Licensed-Nintendo-Pok%C3%A9mon-
                               switch/dp/B07HC4ZD3B/ref=sr_1_1?dchild=1&keywords=pokeball+charge+stand&qid=16197
                               33410&sr=8-1




                                                             10
114301230.1
